Exhibit 10.62

June 15, 2010

Giovanni Coglitore

Dear Gio:

This Separation Agreement (the “Agreement”) sets forth the terms of your
separation from employment with Silicon Graphics International Corp. (the
“Company”).

1. EMPLOYMENT STATUS AND FINAL PAYMENTS.

(a) Separation Date. Your last day of work with the Company and your employment
termination date will be June 25, 2010 (the “Separation Date”). The Company
agrees that it will continue to pay your salary at its current rate, and
continue to provide you with the level of benefits to which you are currently
entitled, until the Separation Date. As of the Separation Date, your salary will
cease, and any entitlement you have or might have under any Company-provided
benefit plan, program, contract or practice (each a “Benefit Program”) will
terminate, except (i) as required by the terms of an applicable Benefit Program
or any applicable federal or state law, or (ii) as otherwise described below.

(b) Accrued Salary and PTO. On the Separation Date, the Company will pay you all
accrued salary, and all accrued and unused paid time off (“PTO”) earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments by law. As of the date of this Agreement set
forth above, your accrued but unused PTO balance is 240 hours.

(c) Expense Reimbursements. You shall submit expense reports to the Company
seeking reimbursement for any business expenses incurred through the Separation
Date by June 25, 2010. The Company will reimburse you for these business
expenses, pursuant to its standard policies and practices, within fifteen
(15) business days after the submission of your expense report.

2. SEVERANCE BENEFITS. If: (i) you timely sign, date and return this fully
executed Agreement to the Company; and (ii) on or within 21 days after the
Separation Date, you sign, date and return the Separation Date Release attached
hereto as Exhibit B; and (iii) you allow the releases contained herein and in
the Separation Date Release to become effective; then the Company shall provide
the following sole severance benefits (the “Severance Benefits”) to you:

(a) Retention Bonus. The Company shall provide as severance a lump sum payment
of one hundred twenty-five thousand dollars ($125,000), which represents fifty
percent (50%) of your 2010 full year retention bonus, subject to standard
payroll deductions and withholdings (“Severance”). The Severance Payment will be
paid in a lump sum within ten (10) days after the Effective Date of the
Separation Date Release, provided you have fulfilled your obligation to return
Company property under Paragraph 5 of this Agreement.

(b) Health Insurance. To the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively, “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits at your own expense after the Separation Date.
Later, you may be able to convert to an individual policy through the provider
of the Company’s health insurance, if you wish. You will be provided with a
separate notice describing your rights and obligations under the applicable
state and/or federal insurance laws on or after the Separation Date. Although
the Company is not otherwise obligated to do so, if you timely elect to continue
group health coverage after the Separation Date pursuant to COBRA, the Company
will reimburse your COBRA premium payments sufficient to continue your group
health coverage at its current level (including dependant coverage, if
applicable) for a maximum of six (6) months



--------------------------------------------------------------------------------

following the Separation Date; provided, however, that the Company’s obligation
to reimburse your monthly premium payments ceases immediately if you become
eligible for group health insurance coverage through a new employer at any time
within six (6) months after the Separation Date. You must promptly notify the
Company if you become eligible for group health insurance coverage through a new
employer.

3. EQUITY. Under the terms of your stock option agreement and the applicable
plan documents, vesting of your stock options and restricted stock awards/units
will cease as of the Separation Date. Your right to exercise any vested options
or shares, and all other rights and obligations with respect to your stock
options(s) and restricted stock awards, will be as set forth in your stock
option agreement, grant notice, restricted stock purchase agreement, and
applicable plan documents. For your convenience, a statement reflecting your
equity holdings as of June 4, 2010 is attached as Exhibit C hereto.

4. OTHER COMPENSATION OR BENEFITS. You acknowledge that, except as expressly
provided in this Agreement, you have not earned and will not receive from the
Company any additional compensation (including base salary, bonus, incentive
compensation, or equity), severance, or any other benefits before or after the
Separation Date, with the exception of any vested right you may have under the
express terms of a written ERISA-qualified benefit plan (e.g., 401(k) account)
or any vested options.

5. RETURN OF COMPANY PROPERTY. By June 25, 2010, you agree to return to the
Company all Company documents (and all copies thereof) and other Company
property which you have in your possession or control, including, but not
limited to, Company files, notes, drawings, records, plans, forecasts, reports,
studies, analyses, proposals, agreements, financial information, research and
development information, sales and marketing information, customer lists,
prospect information, pipeline reports, sales reports, operational and personnel
information, specifications, code, software, databases, computer-recorded
information, tangible property and equipment (including, but not limited to,
computers, facsimile machines, mobile telephones, servers), credit cards, entry
cards, identification badges and keys; and any materials of any kind which
contain or embody any proprietary or confidential information of the Company
(and all reproductions thereof in whole or in part). You agree that you will
make a diligent search to locate any such documents, property and information.
If you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any Company confidential or
proprietary data, materials or information, by June 25, 2010, you shall provide
the Company with a computer-useable copy of such information and then
permanently delete and expunge such Company confidential or proprietary
information from those systems; and you agree to provide the Company access to
your system as requested to verify that the necessary copying and/or deletion is
done. Your timely compliance with this paragraph is a condition precedent to
your receipt of the Severance Benefits provided under this Agreement.

6. PROPRIETARY INFORMATION OBLIGATIONS. In exchange for the consideration of the
Severance Benefits, you reaffirm your obligation to comply with the Employee
Proprietary Information and Inventions Agreement (the “PIIA”) you previously
signed (attached hereto as Exhibit A).

7. NONDISPARAGEMENT. You agree not to disparage the Company, its officers,
directors, employees, shareholders, and agents, and the Company (through its
officers and directors) agrees not to disparage you, in any manner likely to be
harmful to his/its business, business reputation, or personal reputation;
provided that you and Company will respond accurately and fully to any question,
inquiry or request for information when required by legal process.

8. COOPERATION AND ASSISTANCE. You agree that you will not voluntarily provide
assistance, information or advice, directly or indirectly (including through
agents or attorneys), to any person or entity in connection with any claim or
cause of action of any kind brought against the Company, nor shall you induce or
encourage any person or entity to bring such claims. However, it will not
violate this Agreement if you testify truthfully when required to do so by a
valid subpoena or under similar compulsion of law. Further, you agree that
through and until December 31, 2010, you will voluntarily cooperate with the
Company, for up to a maximum of three (3) hours per month without further
compensation, if you have knowledge of facts relevant to any threatened or
pending litigation against the Company for interviews with the Company’s
counsel, for preparing for and providing deposition testimony, and for preparing
for and providing trial testimony.



--------------------------------------------------------------------------------

9. NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.

10. CONFIDENTIALITY. The provisions of this Agreement will be held in strictest
confidence by you and the Company and will not be publicized or disclosed in any
manner whatsoever; provided, however, that: (a) you may disclose this Agreement
in confidence to your immediate family; (b) the parties may disclose this
Agreement in confidence to their respective attorneys, accountants, auditors,
tax preparers, and financial advisors; (c) the Company may disclose this
Agreement as necessary to fulfill standard or legally required corporate
reporting or disclosure requirements; and (d) the parties may disclose this
Agreement insofar as such disclosure may be necessary to enforce its terms or as
otherwise required by law. In particular, and without limitation, you agree not
to disclose the existence or terms of this Agreement to any current or former
Company employee, contractor or consultant.

11. RELEASE OF CLAIMS.

(a) General Release. In exchange for good and valuable consideration to which
the parties hereto would not otherwise be entitled, the parties below hereby
generally and completely release each other (and in the case of Silicon Graphics
International Corp. (the “Company”), its directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, affiliates, and assigns, collectively, the
“Company Released Parties”) of and from any and all claims, liabilities and
obligations, both known and unknown, that arise out of or are in any way related
to events, acts, conduct, or omissions occurring prior to or on June 25, 2010
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(a) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (b) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation pay, expense reimbursements, severance pay, fringe
benefits, stock, stock options, or any other ownership interests in the Company;
(c) all claims for breach of contract, wrongful termination, and breach of the
implied covenant of good faith and fair dealing; (d) all tort claims, including
claims for fraud, defamation, emotional distress, and discharge in violation of
public policy; and (e) all federal, state, and local statutory claims, including
claims for discrimination, harassment, retaliation, attorneys’ fees, or other
claims arising under the federal Civil Rights Act of 1964 (as amended), the
federal Americans with Disabilities Act of 1990, the federal Age Discrimination
in Employment Act of 1967 (as amended) (the “ADEA”), the California Labor Code
(as amended), and the California Fair Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (a) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party, the charter, bylaws, or
operating agreements of the Company, or under applicable law; (b) any rights
which are not waivable as a matter of law; or (c) any claims arising from the
breach of this Agreement. In addition, nothing in this Agreement prevents a
party from filing, cooperating with, or participating in any proceeding before
the Equal Employment Opportunity Commission, the Department of Labor, or the
California Department of Fair Employment and Housing, except that each party
hereby waives the right to any monetary benefits in connection with any such
claim, charge or proceeding. Each party hereby represents and warrants that,
other than the Excluded Claims, each party is not aware of any claims it may
have or might have against any of the Released Parties that are not included in
the Released Claims.

(d) ADEA Waiver. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA, and that the
consideration given for the waiver and release you have given in this Agreement
is in addition to anything of value to which he was already entitled. You
further acknowledge that you have been advised by this writing, as required by
the ADEA, that: (a) his waiver and release does not apply to any rights or
claims that may arise after the date Employee signs this Separation Date
Release; (b) You should consult with an attorney prior to signing this
Separation Date Release (although you may voluntarily decide not to do so);
(c) You have twenty-one (21) days to consider this Separation Date Release
(although you may choose voluntarily to sign this Separation Date Release
sooner); (d) you have seven (7) days following the date you signs this
Separation Date Release to revoke it (in a written revocation sent to and
received



--------------------------------------------------------------------------------

by the Company’s Human Resource Director); and (e) this Separation Date Release
will not be effective until the date upon which the revocation period has
expired, which will be the eighth day after you sign this Separation Date
Release (the “Effective Date”).

(e) Section 1542 Waiver. In giving the release herein, which includes claims
which may be unknown to a party at present, the parties acknowledge that they
have read and understand Section 1542 of the California Civil Code, which reads
as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”

Each party hereby expressly waives and relinquishes all rights and benefits
under that section and any law of any other jurisdiction of similar effect with
respect to the release of claims herein, including but not limited to each
party’s release of unknown claims.

12. REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible pursuant to the Family
and Medical Leave Act, the California Family Rights Act, or otherwise, and have
not suffered any on-the-job injury for which you have not already filed a
workers’ compensation claim.

13. DISPUTE RESOLUTION. To ensure rapid and economical resolution of any
disputes regarding this Agreement, the parties hereby agree that any and all
claims, disputes or controversies of any nature whatsoever arising out of, or
relating to, this Agreement, or its interpretation, enforcement, breach,
performance or execution, your employment with the Company, or the termination
of such employment, shall be resolved, to the fullest extent permitted by law,
by final, binding and confidential arbitration in San Jose, CA conducted before
a single arbitrator by JAMS, Inc. (“JAMS”) or its successor, under the then
applicable JAMS arbitration rules. Company agrees to bear all of the arbitration
fees and any other type of expense or costs that you would not be required to
bear if you were free to bring such claims or disputes in court or any other
proceeding as well as any other expenses or costs that are unique to
arbitration. The parties shall each pay their own attorneys’ fees unless a
statute or contract in issue in the dispute authorizes the award of attorneys’
fees to the prevailing party, in which case, the arbitrator shall have the
authority to make an award of attorneys’ fees as required or permitted by
applicable law. If there is a dispute as to whether Company or you is the
prevailing party in the arbitration, the arbitrator shall decide that issue. The
parties each acknowledge that by agreeing to this arbitration procedure, they
waive the right to resolve any such dispute, claim or demand through a trial by
jury or judge or by administrative proceeding. You will have the right to be
represented by legal counsel at any arbitration proceeding. The arbitrator
shall: (i) have the authority to compel adequate discovery for the resolution of
the dispute and to award such relief as would otherwise be available under
applicable law in a court proceeding; and (ii) issue a written statement signed
by the arbitrator regarding the disposition of each claim and the relief, if
any, awarded as to each claim, the reasons for the award, and the arbitrator’s
essential findings and conclusions on which the award is based. The arbitrator,
and not a court, shall also be authorized to determine whether the provisions of
this paragraph apply to a dispute, controversy, or claim sought to be resolved
in accordance with these arbitration procedures. Nothing in this Agreement is
intended to prevent either you or the Company from obtaining injunctive relief
in court to prevent irreparable harm pending the conclusion of any arbitration.

14. MISCELLANEOUS. This Agreement, including its Exhibits A, B and C,
constitutes the complete, final and exclusive embodiment of the entire Agreement
between you and the Company with regard to its subject matter, and supersedes
all other agreements, understandings or arrangements, including, without limit,
any employment, retention or other agreements entered into between the Company
and you, unless expressly referred to herein. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including without limitation any promises or
representations regarding severance benefits or any compensation or benefits.
This Agreement may not be modified or amended except in a writing signed by both
you and a duly authorized officer of the Company. This Agreement will bind the
heirs, personal representatives, successors and assigns of both you and the
Company, and inure to the benefit of both you and the Company, their heirs,
successors and



--------------------------------------------------------------------------------

assigns. If any provision of this Agreement is determined to be invalid or
unenforceable, in whole or in part, this determination will not affect any other
provision of this Agreement and the provision in question will be modified so as
to be rendered enforceable. This Agreement will be deemed to have been entered
into and will be construed and enforced in accordance with the laws of the State
of California without regard to conflict of laws principles. Any ambiguity in
this Agreement shall not be construed against either party as the drafter. Any
waiver of a breach of this Agreement shall be in writing and shall not be deemed
to be a waiver of any successive breach. This Agreement may be executed in
counterparts and facsimile signatures will suffice as original signatures.

If this Agreement is acceptable to you, please sign below and return the
Company’s Vice President of Human Resources. You have twenty-one (21) calendar
days to decide whether you would like to accept this Agreement, and the
Company’s offer contained herein will automatically expire if you do not sign it
within this timeframe and return the fully signed Agreement promptly thereafter.

We wish you the best in your future endeavors.

 

Sincerely, /S/    JENNIFER PRATT        

Jennifer Pratt, SVP Human Resources

Silicon Graphics International Corp.

I HAVE READ, UNDERSTAND AND AGREE FULLY TO THE FOREGOING AGREEMENT:

 

/S/    GIOVANNI COGLITORE Giovanni Coglitore

 

June 23, 2010 Date



--------------------------------------------------------------------------------

EXHIBIT A

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

RACKABLE SYSTEMS, INC.

EMPLOYEE PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

In consideration of my employment by Rackable Systems, Inc., a Delaware
corporation (formerly known as Rackable Corporation)(together, with my former
employer, Rackable Systems, Inc. and its predecessors, the “Company”), I hereby
agree to the following with respect to my use and development of information and
technology of the Company, as more fully set out below.

1. Proprietary Information.

(a) Confidential Restrictions. I agree to hold in strict confidence and in trust
for the sole benefit of the Company all Proprietary Information (as defined
below) that I may have access to during the course of my employment with the
Company and will not disclose any Proprietary Information, directly or
indirectly, to anyone outside of the Company, or use, copy, publish, summarize,
or remove from Company premises such information (or remove from the premises
any other property of the Company) except (i) during my employment to the extent
necessary to carry out my responsibilities as an employee of the Company or
(ii) after termination of my employment, as specifically authorized by the
President of the Company. I further understand that the publication of any
Proprietary Information through literature or speeches must be approved in
advance in writing by the President of the Company. “Proprietary Information”
shall mean all information and any idea in whatever form, tangible or
intangible, whether disclosed to or learned or developed by me, pertaining in
any manner to the business of the Company (or any affiliate of it that might be
formed) or to the Company’s customers, suppliers, licensors and other commercial
partners unless: (i) the information is or becomes publicly known through lawful
means; (ii) the information was rightfully in my possession or part of my
general knowledge prior to my employment by the Company; or (iii) the
information is disclosed to me without confidential or proprietary restriction
by a third party who rightfully possesses the information (without confidential
or proprietary restriction) and did not learn of it, directly or indirectly,
from the Company.

(b) Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree that I owe the Company and such third parties, during the term
of my employment and thereafter, a duty to hold all such confidential or
proprietary information in the strictest confidence and not to disclose it to
any person, firm, or corporation (except as necessary in carrying out my work
for the Company consistent with the Company’s agreement with such third party)
or to use it for the benefit of anyone other than for the Company or such third
party (consistent with the Company’s agreement with such third party) without
the express written authorization of the President of the Company.

(c) Interference with Business. I hereby acknowledge that pursuit of the
activities forbidden by this Section 1(c) would necessarily involve the use or
disclosure of Proprietary Information in breach of Section 1, but that proof of
such breach would be extremely difficult. To forestall such disclosure, use, and
breach, I agree that for the term of this Agreement and for a period of one
(1) year after termination of my employment with the Company, I shall not, for
myself or any third party, directly or indirectly (i) divert or attempt to
divert from the Company (or any affiliate of it that might be formed) any
business of any kind in which it is engaged, including, without limitation, the
solicitation of or interference with any of its suppliers or customers;
(ii) employ, solicit for employment, or recommend for employment any person
employed by the Company (or by any affiliate of it that might be formed) during
the period of such person’s employment and for a period of one (1) year
thereafter; or (iii) engage in any business activity that is or may be
competitive with the Company (or any affiliate of it that might be formed). I
understand that none of my activities will be prohibited under this Section 1(c)
if I can prove that the action was taken without the use in any way of
Proprietary Information.



--------------------------------------------------------------------------------

2. Inventions.

(a) Defined; Statutory Notice. I understand that during the term of my
employment, there are certain restrictions on my development of technology,
ideas, and inventions, referred to in this Agreement as “Invention Ideas.” The
term Invention Ideas means any and all ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, and all improvements,
rights, and claims related to the foregoing that are conceived, developed, or
reduced to practice by me alone or with others except to the extent that
California Labor Code Section 2870 lawfully prohibits the assignment of rights
in such ideas, processes, inventions, etc. I understand that Section 2870(a)
provides:

Any provision in an employment agreement which provides that an employee shall
assign, or offer to assign, any of his or her rights in an invention to his or
her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

(1) Relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

(2) Result from any work performed by the employee for the employer.

(b) Records of Invention Ideas. I agree to maintain adequate and current written
records on the development of all Invention Ideas and to disclose promptly to
the Company all Invention Ideas and relevant records, which records will remain
the sole property of the Company. I further agree that all information and
records pertaining to any idea, process, trademark, service mark, invention,
technology, computer program, original work of authorship, design, formula,
discovery, patent, or copyright that I do not believe to be an Invention Idea,
but is conceived, developed, or reduced to practice by me (alone or with others)
during my period of employment or during the one-year period following
termination of my employment, shall be promptly disclosed to the Company (such
disclosure to be received in confidence). The Company shall examine such
information to determine if in fact the idea, process, or invention, etc., is an
Invention Idea subject to this Agreement.

(c) Assignment. I agree to assign to the Company, without further consideration,
my entire right, title, and interest (throughout the United States and in all
foreign countries), free and clear of all liens and encumbrances, in and to each
Invention Idea, which shall be the sole property of the Company, whether or not
patentable. In the event any Invention Idea shall be deemed by the Company to be
patentable or otherwise registrable, I will assist the Company (at its expense)
in obtaining letters patent or other applicable registrations thereon and I will
execute all documents and do all other things (including testifying at the
Company’s expense) necessary or proper to obtain letters patent or other
applicable registrations thereon and to vest the Company with full title
thereto. Should the Company be unable to secure my signature on any document
necessary to apply for, prosecute, obtain, or enforce any patent, copyright, or
other right or protection relating to any Invention Idea, whether due to my
mental or physical incapacity or any other cause, I hereby irrevocably designate
and appoint the Company and each of its duly authorized officers and agents as
my agent and attorney-in-fact, to act for and in my behalf and stead, to execute
and file any such document, and to do all other lawfully permitted acts to
further the prosecution, issuance, and enforcement of patents, copyrights, or
other rights or protections with the same force and effect as if executed and
delivered by me.

(d) Exclusions. Except as disclosed in Exhibit A, there are no ideas, processes,
trademarks, service marks, inventions, technology, computer programs, original
works of authorship, designs, formulas, discoveries, patents, copyrights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement.

(e) Post-Termination Period. I acknowledge that because of the difficulty of
establishing when any idea, process, invention, etc., is first conceived or
developed by me, or whether it results from access to Proprietary Information or
the Company’s equipment, facilities and data, I agree that any idea, process,
trademark, service mark, invention, technology, computer program, original work
of authorship, design, formula, discovery, patent, copyright, or any
improvement, rights, or claims related to the foregoing shall be presumed to be



--------------------------------------------------------------------------------

an Invention Idea if it is conceived, developed, used, sold, exploited, or
reduced to practice by me or with my aid within one (1) year after my
termination of employment with the Company. I can rebut the above presumption if
I prove that the invention, idea, process, etc., is not an Invention Idea as
defined in paragraph 2(a). I hereby acknowledge that pursuit of the activities
forbidden by this Section 1(e) would necessarily involve the use or disclosure
of Proprietary Information in breach of Section 1, but that proof of such breach
would be extremely difficult. To forestall such disclosure, use, and breach, I
agree that for the term of this Agreement and for a period of two (2) years
after termination of my employment with the Company, I shall not, for myself or
any third party, directly or indirectly (i) divert or attempt to divert from the
Company (or any affiliate of it that might be formed) any business of any kind
in which it is engaged, including, without limitation, the solicitation of or
interference with any of its suppliers or customers; (ii) employ, solicit for
employment, or recommend for employment any person employed by the Company (or
by any affiliate of it that might be formed) during the period of such person’s
employment and for a period of one (1) year thereafter; or (iii) engage in any
business activity that is or may be competitive with the Company (or any
affiliate of it that might be formed). I understand that none of my activities
will be prohibited under this Section 1(e) if I can prove that the action was
taken without the use in any way of Proprietary Information.

I understand that nothing in this Agreement is intended to expand the scope of
protection provided me by Sections 2870 through 2872 of the California Labor
Code.

3. Former or Conflicting Obligations. During my employment with the Company, I
will not disclose to the Company, or use, or induce the Company to use, any
proprietary information or trade secrets of others. I represent that my
performance of this Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my employment by the Company. I certify that I have no outstanding
agreement or obligation that is in conflict with any of the provisions of this
Agreement, or that would preclude me from complying with the provisions hereof.
I further certify that during the term of my employment with the Company, I will
not engage in any other employment, occupation, consulting or other business
activity directly related to the business in which the Company is now involved
or becomes involved during the term of such employment.

4. Notification Rights of the Company. I further agree that the Company shall
have the right at all times to notify any New Employer (at the Company’s sole
discretion) of the existence of this Employee Proprietary Information and
Inventions Agreement, its terms and my obligations hereunder, as well as the
existence of any other agreement entered into by me and the Company that imposes
certain obligations to me after termination of employment with the Company.

5. Government Contracts. I understand that the Company has or may enter into
contracts with the government under which certain intellectual property rights
will be required to be protected, assigned, licensed, or otherwise transferred
and I hereby agree to execute such other documents and agreements as are
necessary to enable the Company to meet its obligations under any such
government contracts.

6. Termination. I hereby acknowledge and agree that all personal property,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents or materials
or copies thereof, Proprietary Information, and equipment furnished to or
prepared by me in the course of or incident to my employment, belong to the
Company and will be promptly returned to the Company upon termination of my
employment with the Company. Following my termination, I will not retain any
written or other tangible material containing any Proprietary Information or
information pertaining to any Invention Idea. I understand that my obligations
contained herein will survive the termination of my employment. In the event of
termination of my employment, I agree to sign and deliver to the Company a
Termination Certificate in the form attached hereto as Exhibit B.

7. Miscellaneous Provisions.

(a) Assignment. I agree that the Company may assign to another person or entity
any of its rights under this Agreement, including, without limitation, any
successor in interest to the Company or its business operations. This Agreement
shall be binding upon me and my heirs, executors, administrators, and
successors, and shall inure to the benefit of the Company’s successors and
assigns.



--------------------------------------------------------------------------------

(b) Governing Law; Severability. The validity, interpretation, enforceability,
and performance of this Agreement shall be governed by and construed in
accordance with the laws of the State of California. If any provision of this
Agreement, or application thereof to any person, place, or circumstance, shall
be held by a court of competent jurisdiction to be invalid, unenforceable, or
void, the remainder of this Agreement and such provisions as applied to other
persons, places, and circumstances shall remain in full force and effect.

(c) Entire Agreement. The terms of this Agreement are the final expression of my
agreement with respect to the subject matter hereof and may not be contradicted
by evidence of any prior or contemporaneous agreement. This Agreement shall
constitute the complete and exclusive statement of its terms and no extrinsic
evidence whatsoever may be introduced in any judicial, administrative, or other
legal proceeding involving this Agreement.

(d) Application of this Agreement. I hereby agree that my obligations set forth
in Sections 1 and Section 2 hereof and the definitions of Proprietary
Information and Invention Ideas contained therein shall be equally applicable to
Proprietary Information and Invention Ideas relating to any work performed by me
for the Company prior to the execution of this Agreement.

[The remainder of this page left intentionally blank; signature pages follow.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Employee Proprietary and
Inventions Agreement to be duly executed as of the date hereof.

 

Date: 12/19/02     /s/    Giovanni Coglitore     Signature       Giovanni
Coglitore     Printed Name

EXHIBIT A

Employee’s Prior Inventions

Except as set forth below, there are no ideas, processes, trademarks, service
marks, inventions, technology, computer programs, original works of authorship,
designs, formulas, discoveries, patents, copyrights, or any claims, rights, or
improvements to the foregoing that I wish to exclude from the operation of this
Agreement:

[write NONE if there are none]

None

 

Date: 12/19/02     /s/    Giovanni Coglitore     Signature       Giovanni
Coglitore     Printed Name



--------------------------------------------------------------------------------

EXHIBIT B

TERMINATION CERTIFICATE CONCERNING

PROPRIETARY INFORMATION AND INVENTIONS

This is to certify that I have returned all personal property of the Company,
including, without limitation, all books, manuals, records, models, drawings,
reports, notes, contracts, lists, blueprints, and other documents and materials,
Proprietary Information, and equipment furnished to or prepared by me in the
course of or incident to my employment with the Company, and that I did not make
or distribute any copies of the foregoing.

I further certify that I have reviewed the Employee Proprietary Information and
Inventions Agreement signed by me and that I have complied with and will
continue to comply with all of its terms, including, without limitation, (i) the
reporting of any invention, process, or idea, etc. conceived or developed by me
and covered by the Agreement and (ii) the preservation as confidential of all
Proprietary Information pertaining to the Company. This certificate in no way
limits my responsibilities or the Company’s rights under the Agreement.

On termination of my employment with the Company, I will be employed by
                     [name of new employer]
________________________________________________ [in the ________ division] and
I will be working in connection with the following projects:

[generally describe the projects]

______________________________________________________________________________________________________

______________________________________________________________________________________________________

______________________________________________________________________________________________________

______________________________________________________________________________________________________

______________________________________________________________________________________________________

______________________________________________________________________________________________________

Dated: ____________________

 

   Signature    Printed Name



--------------------------------------------------------------------------------

Exhibit B

Separation Date Release

In exchange for good and valuable consideration to which the parties hereto
would not otherwise be entitled, including, without limit, the Severance
Benefits under the Agreement, the parties below hereby generally and completely
release each other (and in the case of Silicon Graphics International Corp. (the
“Company”), its directors, officers, employees, shareholders, partners, agents,
attorneys, predecessors, successors, parent and subsidiary entities, insurers,
affiliates, and assigns, collectively, the “Company Released Parties”) of and
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring prior to or on June 25, 2010 (collectively, the “Released
Claims”).

The Released Claims include, but are not limited to: (a) all claims arising out
of or in any way related to the employment of Giovanni Coglitore (“Employee”)
with the Company, or the termination of that employment; (b) all claims related
to Employee’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, stock options, or any other ownership interests in the
Company; (c) all claims for breach of contract, wrongful termination, and breach
of the implied covenant of good faith and fair dealing; (d) all tort claims,
including claims for fraud, defamation, emotional distress, and discharge in
violation of public policy; and (e) all federal, state, and local statutory
claims, including claims for discrimination, harassment, retaliation, attorneys’
fees, or other claims arising under the federal Civil Rights Act of 1964 (as
amended), the federal Americans with Disabilities Act of 1990, the federal Age
Discrimination in Employment Act of 1967 (as amended) (the “ADEA”), the
California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).

Notwithstanding the foregoing, the following are not included in the Released
Claims (the “Excluded Claims”): (a) any rights or claims for indemnification
Employee may have pursuant to any written indemnification agreement with the
Company to which Employee is a party, the charter, bylaws, or operating
agreements of the Company, or under applicable law; (b) any rights which are not
waivable as a matter of law; or (c) any claims arising from the breach of this
Agreement. In addition, nothing in this Agreement prevents a party from filing,
cooperating with, or participating in any proceeding before the Equal Employment
Opportunity Commission, the Department of Labor, or the California Department of
Fair Employment and Housing, except that each party hereby waives the right to
any monetary benefits in connection with any such claim, charge or proceeding.
Each party hereby represents and warrants that, other than the Excluded Claims,
each party is not aware of any claims it may have or might have against any of
the Released Parties that are not included in the Released Claims.

Employee hereby acknowledges that he is knowingly and voluntarily waiving and
releasing any rights he may have under the ADEA, and that the consideration
given for the waiver and release Employee has given in this Agreement is in
addition to anything of value to which he was already entitled. Employee further
acknowledges that he has been advised by this writing, as required by the ADEA,
that: (a) his waiver and release does not apply to any rights or claims that may
arise after the date Employee signs this Separation Date Release; (b) Employee
should consult with an attorney prior to signing this Separation Date Release
(although Employee may voluntarily decide not to do so); (c) Employee has
twenty-one (21) days to consider this Separation Date Release (although he may
choose voluntarily to sign this Separation Date Release sooner); (d) Employee
has seven (7) days following the date he signs this Separation Date Release to
revoke it (in a written revocation sent to and received by the Company’s Human
Resource Director); and (e) this Separation Date Release will not be effective
until the date upon which the revocation period has expired, which will be the
eighth day after Employee signs this Separation Date Release (the “Effective
Date”).

In giving the release herein, which includes claims which may be unknown to a
party at present, the parties acknowledge that they have read and understand
Section 1542 of the California Civil Code, which reads as follows:

“A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.”



--------------------------------------------------------------------------------

Each party hereby expressly waives and relinquishes all rights and benefits
under that section and any law of any other jurisdiction of similar effect with
respect to the release of claims herein, including but not limited to each
party’s release of unknown claims.

 

ACCEPTED AND AGREED TO:       Silicon Graphics International Corp.     Giovanni
Coglitore   By:   /s/    Jennifer L. Pratt   6/25/10     /s/    Giovanni
Coglitore   6/25/10 Signature   Date     Signature   Date

 

Jennifer L. Pratt         Name        

 

SVP Human Resources         Title        



--------------------------------------------------------------------------------

Exhibit C

Equity

 

Silicon Graphics International Corp.    PERSONNEL SUMMARY       Page:    1    AS
OF 6/4/2010       File:    Persnl          Date:    6/8/10    Report
Type:    All       Time:    12:55:30 PM    ID is equal to 47038         

 

Name

 

ID

 

Grant
Number

  Grant
Date  

Plan/Type

  Shares   Price   Exercised/
Released   Vested   Cancelled   Unvested   Outstanding/
Unreleased   Exercisable/
Releasable

Coglitore, Giovanni

  47038   00001842   8/11/09   2005/NQ   27,500   $ 5.34   0   5,156   0  
22,344   27,500   5,156     00000561   9/1/06   2005/RSA   5,000   $ 0.00  
4,375   4,375   0   625   625   0     00000846   2/6/07   2005/RSA   25,000   $
0.00   20,312   20,312   0   4,688   4,688   0     00000973   7/11/07   2005/RSU
  25,000   $ 0.00   22,916   22,916   0   2,084   2,084   0     00001225  
7/11/07   2005/RSU   5,000   $ 0.00   5,000   5,000   0   0   0   0     00001297
  7/31/07   2005/RSA   1,630   $ 0.00   1,630   1,630   0   0   0   0    
00001425   2/11/08   2005/RSU   75,000   $ 0.00   42,187   42,187   0   32,813  
32,613   0

Name: Coglitore, Giovanni

          164,130     96,420   101,576   0   62,554   67,710   5,156      
TOTALS     164,130     96,420   101,576   0   62,554   67,710   5,156